Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christine Hennebert (hereinafter Hennebert) US Publication No 20190294822 in view of Landrok et al (hereinafter Landrok) US Publication No. 20170364911.

As per claim 1, Hennebert teaches:
A method performed by a system of a host organization for providing a right to forget data in a blockchain, the system providing a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization each serving as nodes in a blockchain network, the method comprising: 
receiving a request including an identifier of a requestor, the request to access transaction data designated as private; 
(Paragraphs [0020]-[0022], [0084], [0087], [0113], [0117]-[0119], [0136] and [0142]-[0143])
requesting access to the transaction data from nodes in the blockchain network including the identifier of the requestor; 
(Paragraphs [0020]-[0022], [0084], [0087], [0113], [0117]-[0119], [0136] and [0142]-[0143])
receiving at least one shared secret from a node in the blockchain network indicating consensus to access the transaction data by the requestor; 
(Paragraphs [0020]-[0022], [0084], [0082], [0087], [0113], [0117]-[0119], [0136]-[0137] and [0142]-[0143])
Hennebert does not explicitly teach denying access to the transaction data is in response to a number of received shared secrets being below a threshold for recovering a key for encryption, however in analogous art of content management, Landrok teaches:and denying access to the transaction data in response to receiving insufficient shared secrets from the nodes indicating the transaction data is permanently unavailable to access. (Paragraphs [0040] and [0119])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok by incorporating the teaching of Landrok into the method of Hennebert. One having ordinary skill in the art would have found it motivated to use the content management of Landrok into the system of Hennebert for the purpose of securing transaction access. 
As per claim 6, Hennebert and Landrok teach: 	 denying access to the transaction data is in response to a number of received shared secrets being below a threshold for recovering a key for encryption. 


Claims 8 and 13 are system claims respectively corresponding to method claims 1 and 6 and they are rejected under the same rational as claims 1 and 6.

Claims 15 and 20 are computer-readable claims respectively corresponding to method claims 1 and 6 and they are rejected under the same rational as claims 1 and 6.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hennebert and Landrok in view of Regensburger et al (hereinafter Regensburger) US Publication No. 20200320224.

As per claim 2, Hennebert and Landrok do not explicitly teach determining whether the identifier of the requestor is on a forgotten list before requesting access to the transaction data, however in analogous art of content management, Regensburger teaches: 	determining whether the identifier of the requestor is on a forgotten list before requesting access to the transaction data. 
(Paragraphs [0142])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok and Regensburger by incorporating the teaching of Regensburger into the method of Hennebert and Landrok. One having ordinary skill in the art would have found it motivated to use the content management of Regensburger into the system of Hennebert and Landrok for the purpose of discovering record existence according to record policies.



Claim 16 computer-readable claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hennebert and Landrok in view of Anthony DeRosa-Grund (hereinafter DeRosa-Grund) US Publication No. 20200074461.

As per claim 3, Hennebert and Landrok do not explicitly teach receiving a request to forget data associated with a unique user identifier; and adding the unique user identifier to a forgotten list, however in analogous art of content management, DeRosa-Grund teaches: 	receiving a request to forget data associated with a unique user identifier; and adding the unique user identifier to a forgotten list. 
(Paragraphs [0043], [0071] and [0097])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok and DeRosa-Grund by incorporating the teaching of DeRosa-Grund into the method of Hennebert and Landrok. One having ordinary skill in the art would have found it motivated to use the content management of DeRosa-Grund into the system of Hennebert and Landrok for the purpose of managing record storage based on defined policies. 

Claim 10 is a system claims corresponding to method claim 3 and it is rejected under the same rational as claim 3.

.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hennebert and Landrok in view of Liu et al (hereinafter Liu) US Publication No. 20190251558.
As per claim 4, Hennebert and Landrok do not explicitly teach transaction data is decrypted in response to receiving a threshold number of shared secrets however in analogous art of content management, Liu teaches: 	transaction data is decrypted in response to receiving a threshold number of shared secrets. 
(Paragraphs [0009], [0034], [0050] and [0090])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok and Liu by incorporating the teaching of Liu into the method of Hennebert and Landrok. One having ordinary skill in the art would have found it motivated to use the content management of Liu into the system of Hennebert and Landrok for the purpose of securing content decryption. 
As per claim 5, Hennebert and Landrok do not explicitly teach decryption key is recovered from received shared secrets, however in analogous art of content management, Liu teaches: 	decryption key is recovered from received shared secrets. 
(Paragraphs [0034] and [0050])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok and Liu by incorporating the teaching of Liu into the method of Hennebert and Landrok. One having ordinary skill in the art would have found it motivated to use the 

Claims 11-12 are system claims respectively corresponding to method claims 4-5 and they are rejected under the same rational as claims 4-5.

Claims 18-19 are computer-readable claims respectively corresponding to method claims 4-5 and they are rejected under the same rational as claims 4-5.

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hennebert and Landrok in view of Manning et al (hereinafter Manning) US Publication No. 20180308134.

As per claim 7, Hennebert and Landrok do not explicitly teach defining object and metadata for the transaction data to be stored in the blockchain including identification of private information for objects and fields, however in analogous art of content management, Manning teaches:defining object and metadata for the transaction data to be stored in the blockchain including identification of private information for objects and fields.
(Paragraphs [0096], [0139], [0179] and [0194])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Hennebert and Landrok and Manning by incorporating the teaching of Manning into the method of Hennebert and Landrok. One having ordinary skill in the art would have found it motivated to use the content management of Manning into the system of Hennebert and Landrok for the purpose of securing transaction access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/14/2022